Citation Nr: 1710482	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  09-33 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to January 11, 2010, and a rating in excess of 60 percent as of January 11, 2010, for ischemic heart disease.  

2.  Entitlement to a rating in excess of 10 percent prior to January 29, 2013, and a rating in excess of 20 percent as of January 29, 2013, for right lower extremity radiculopathy.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to November 12, 2104.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the St. Petersburg, Florida, Regional Office Center (RO) of the Department of Veterans Affairs (VA).  In October 2015, the Board remanded these issues for development.  In October 2016, the RO granted TDIU, effective November 12, 2014.  

When entitlement to TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of entitlement to a TDIU for the period prior to November 12, 2014, is currently on appeal.


REMAND

The report of a January 2016 VA heart examination states that the Veteran underwent cardiac catheterization at a private hospital in January 2016.  A February 2016 VA treatment record states that the Veteran was being treated by a private cardiologist and had two additional coronary stents implanted.  A February 2016 VA pain clinic treatment record states that the Veteran's private cardiologist would not clear him for treatment of lumbar spine and right lower extremity pain.  Clinical documentation of the January 2016 cardiac catheterization and other private treatment is not of record.  VA clinical documentation dated after March 2016 is not of record.  Also, it is unclear if treatment records for private cardiac or other treatment are of record.

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for the service-connected ischemic heart disease and right lower extremity radiculopathy after October 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available records that are not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, including treatment provided after March 2016.  

3.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

